Citation Nr: 1626181	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-08 032A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a left elbow disability, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from August 1961 to December 1964.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA).  In September 2011, the Denver, Colorado Regional Office (RO) denied entitlement to service connection for hearing loss, tinnitus, and a left elbow disability.  The Veteran moved, and the Veteran's claims were transferred to the Cheyenne, Wyoming RO.  

The Veteran submitted additional evidence regarding his left elbow disability in April 2012 consisting of his own lay statements, as well as lay statements by his wife and daughter.  Although the RO indicated that it had "reopened" the Veteran's claim based on new and material evidence, the September 2011 denial of the Veteran's left elbow claim was not yet final.  See 38 C.F.R. § 20.302 (2015) (indicating that a Veteran has one year to file an NOD before an RO decision becomes final).  As such, because a Veteran is only required to meet the burden of new and material evidence after an RO decision becomes final, the Board need not consider whether the Veteran's left elbow claim is entitled to "reopening" because it was still pending in April 2012.  See §§ 3.104, 3.156(b), 3.160; see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim").  

The Veteran's hearing loss and tinnitus claims were remanded to the AOJ in August 2014 to schedule a requested Board hearing.  In July 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Veteran's hearing loss and tinnitus claims were remanded again for additional development in September 2015, and those claims have now been recertified to the Board for further adjudication.

As for the Veteran's left elbow disability, although the Veteran initially requested a Board hearing in connection with that issue, the Veteran subsequently withdrew his hearing request in November 2015 and asked that the Board consider his claim on the basis of the evidence.  Accordingly, a hearing was not scheduled and the appeal was certified to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Veteran's left elbow fracture residuals and osteoarthritis are proximately due to his service-connected right knee disability.


CONCLUSION OF LAW

The preponderance of the evidence is at least in equipoise as to whether the Veteran's left elbow fracture residuals and osteoarthritis are proximately due his service-connected right knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of service connection for his left elbow disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is unnecessary.

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non-service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Part III below, will discuss rules of law specific to secondary service connection claims, and will apply the evidentiary standards above to the Veteran's claim.

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  But see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (explaining that in certain circumstances evidence of a disability prior to the filing of the claim may be considered if it is sufficiently proximate so as to constitute a "current" disability).

Moreover, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  Id.  Where aggravation is the basis of secondary service connection, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran asserts he has a left elbow disability due to a fall caused by his service-connected right knee disability.  The Veteran submits that this fall was the same fall in which he injured his left ankle, for which he is now service connected due to fracture residuals and osteoarthritis secondary to his service-connected right knee disability.  In multiple statements, including statements made at his July 2015 hearing in support of his now service-connected left ankle claim, the Veteran asserted that in 1965 or 1966, while working at a construction job as an ironworker, he fell 42 to 44 feet through a gymnasium roof due to his service-connected right knee locking up.  As a result his left ankle was crushed and his left arm was driven "way up to [his] shoulders [] obliterat[ing] [his] left elbow."  He was flown to a hospital in Albuquerque, New Mexico and subsequently underwent several surgeries.  However, as reported by the Veteran at his July 2015 hearing, when the Veteran contacted the hospital at which he was treated, he was told that he would be charged for any searches through the hospital's archives, and that in any event, his medical records had likely been destroyed.  These statements are consistent with several earlier lay statements of record describing the circumstances of this trip and fall.

In April 2012, the Veteran's wife and daughter submitted lay statements detailing their knowledge of his trip and fall injuries, and also explaining that the Veteran cannot fully straighten his left arm and has very limited mobility.  The Veteran's daughter further indicates that she has memories of her father from when she was young in which he was in a wheelchair, and that she has never seen him fully stretch out his arm; relevantly, she states that she was born in 1964.  Additionally, she states that when her father had heart surgery, his surgeons expressed amazement that his left arm was not amputated at the time of his trip and fall.  Relatedly, in an August 2012 statement the Veteran explains that he did not seek further treatment for his left elbow condition after the surgeries because at the time of his fall he was told that there was nothing else that could be done for his arm.  When he started seeking treatment from VA in 2010, he reported that his doctor had explained to him that prosthetics were not very good at the time of the Veteran's injuries.

Active service treatment records indicate that the Veteran sustained a left elbow injury that resulted in an abrasion with questionable chipping of the ulna in August 1964.  The Veteran has not asserted his current left elbow injury was caused by this in-service injury, and his October 1964 physical is negative for any complaints of elbow injuries.  As for the Veteran's underlying service-connected right knee disability, in an October 1964 separation medical history report, the Veteran complained of "trick" or locked knee.  The Veteran's September 1961 service-treatment records indicate that he suffered a torn meniscus in his right knee, which was not surgically repaired during active duty service.  Additionally, an October 2011 letter from the Veteran's treating physician Dr. G.N. notes that the Veteran had right knee surgery in 1966 and even since that surgery has had an abnormal gait.

Both the Veteran's post-service private treatment records and post-service VA treatment records confirm that the Veteran has a left elbow disability.  2001 private medical records conducted for the purposes of an SSA disability determination reports "findings compatible with an old oblique fracture" with additional bone fragments and degenerative arthritis.  This is consistent with a May 1994 form completed by the Veteran's treating physician Dr. G. N., in connection with local requirements for certification of medical fitness to drive a vehicle.  On this form Dr. G.N. notes a "permanent" defect related to an injury to the Veteran's left arm and left leg in 1967.  Moreover, VA treatment records from 2010 onwards consistently note a long-standing left elbow injury, with a December 2010 Salt Lake City VA Medical Center (VAMC) record noting that the Veteran reported a severe injury to his left elbow in 1966 sustained after a fall while working at a construction site.  At that time he was found to have severe "end stage" osteoarthritis of the left elbow.

The Veteran has received several VA examinations along with addendum opinions regarding his left elbow disability.  A June 2013 examination included an X-ray of the Veteran's left elbow that indicated he had findings "consistent with old fractures including old non-united displaced fracture, intra-articular displaced fracture of the olecranon" with severe posttraumatic osteoarthritis.  However, a negative etiology opinion was provided on the basis that the there was "no medical evidence in the file that supports any connection" between the Veteran's left elbow disability and his service-connected right knee disability.  No further rationale was provided and the examiner failed to address the Veteran's lay contentions and the considerable references to the Veteran's old left elbow injury as reported in his post-service treatment records.  

However, a July 2015 VA examiner provided a positive etiology opinion, finding that it was at least as likely as not that the reported post-service fall was related to the Veteran's service-connected right knee disability.  In his examination report the examiner explicitly considered medical records that were consistent with the Veteran's lay statements, and noted that the Veteran's treatment records from the 1965 fall had been destroyed.  He further clarified that it was this post-service injury, and not the in-service elbow injury that provided the basis of his opinion.  In a September 2015 addendum opinion the VA examiner clarified that his opinion was based on the accuracy of the details of the 1965 fall as provided by the Veteran and the high medical probability that osteoarthritis could result from such an elbow injury.  He further explained that there was no clear medical evidence of record to objectively measure how disabled the Veteran's gait had become secondary to his in-service right knee injury and whether it was of such severity that it would result in a trip and fall, and that any medical conclusions about the Veteran's gait at the time of his trip and fall would be speculative.  An October 2015 addendum opinion reiterated that the Veteran's in-service left elbow abrasion with a questionable ulna chipping was less likely than not related to his current left elbow osteoarthritis, given the Veteran's post-service trip and fall.

As a preliminary matter, the Board finds that the Veteran's, his wife's, and his daughter's lay statements are both competent and credible.  The lay statements are competent because they reflect factual events, conversations, and physical observations and symptoms that are well within the capacity of the average lay person to report.  The statements are credible because they are consistent with one another, they are corroborated by references in the Veteran's post-service treatment records from 1994 onwards, and there is no affirmative evidence of record to the contrary. 

Additionally, the Board finds that the June 2013 VA examiner's etiology opinion does not constitute credible medical evidence regarding the Veteran's left elbow disability.  The Board finds this because in the examiner's rationale for his opinion he fails to discuss or consider the lay statements of record regarding the trip and fall accident and the several corroborative references to the Veteran's post-service trip and fall that are reflected in the record.  By contrast, the July 2015 etiology opinion in conjunction with the September 2015 addendum opinion explicitly references and considers the factual representations provided by the Veteran regarding the circumstances of his post-service elbow injury.  Accordingly, on this basis, the Board finds that the July 2015 VA examination and later addendum opinion constitute probative medical evidence.

First, addressing the first element of service connection, it is undisputed that the Veteran suffers from osteoarthritis of the left elbow and that he has sustained fractures to his left elbow.  Accordingly, that element is met.  As for the second element of service connection, the Veteran's lay statements that his right knee locked while he was at work on a construction site and that this caused him to fall and injure his left elbow provides competent and credible evidence that his left elbow disability is proximately due to his service-connected right knee disability.  

Finally, the Board notes that while the VA examiner qualifies his positive etiology opinion by explaining that he has no objective evidence of the Veteran's gait due to his right knee at the time of his reported trip and fall, he nevertheless provided a positive etiology opinion on the basis of the date of injury and circumstances of the Veteran's 1965 trip and fall as relayed by the Veteran.  As described above, the Board has no affirmative evidence contradicting the circumstances of the fall, particularly whether the Veteran's right knee locked and caused his fall.  However, given that there is a positive etiology opinion of record premised on the factual basis reported by the Veteran, and that the Board has determined that the July 2015 etiology opinion and the Veteran's lay statements constitute probative evidence, the Board finds that the positive evidence supporting a finding of service connection and the negative evidence weighing against a finding of service connection, here, the lack of medical records documenting the Veteran's gait at the time of his trip and fall, are at least equal.  Accordingly, affording the Veteran the benefit of the doubt, the preponderance of the evidence as to medical nexus is at least in equipoise, and entitlement to service connection is warranted here.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.310, (2015).

ORDER

Entitlement to service connection for left elbow fracture residuals and osteoarthritis is granted.


REMAND

As discussed above this case was remanded for additional development in September 2015.  Prior to this remand decision, the Veteran underwent a VA examination in May 2011 for an assessment of his hearing loss and tinnitus, and for the provision of an etiology opinion.  The Board reviewed this medical examination and noted that the examiner relied predominantly on the Veteran's entrance and separation exam results of January 1962 and October 1964, respectively, which were noted by the examiner to be within normal limits.  The Board further noted that since November 1, 1967, audiometric results have been reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Service department audiometric charts dated after November 1, 1967 are presumed to be in ISO-ANSI units unless otherwise specified, while such charts in VA medical records dated after June 30, 1966, are similarly presumed to be in ISO-ANSI units.  Moreover, the Board observed that the Veteran's August 1961, January 1962, June 1963, and October 1964 service examinations were all conducted prior to November 1, 1967, and the May 2011 examiner did not indicate whether the ISO-ANSI units were normalized for audiometric examinations, as there was no account of the converted units within the examination report.  Additionally, the Board noted that examiner failed to comment on any shifting in auditory decibel threshold levels, as pointed out by the Veteran and his representative at the July 2015 hearing.  

Accordingly, the Board remanded the Veteran's hearing loss and tinnitus claims for provision of a supplemental opinion converting the Veteran's in-service audiometric testing results and addressing any auditory threshold shifts from 1961-64.  Moreover, the VA examiner was directed to specifically comment on the Veteran's competent lay contentions that his hearing loss and tinnitus began in service and became worse in recent years.

A review of the record reveals that a supplemental opinion was procured in October 2015.  In that supplemental opinion, the VA examiner converted the Veteran's to ISO-ANSI units.  This conversion reveals several auditory threshold shifts in both the Veteran's left and right ears.  Specifically, there was auditory threshold shifts in the right ear as follows: from 10 to 25 at 500 Hertz between 1961 and 1963, and from 10 to 20 at 1000 and 2000 Hertz between 1961 and 1963.  In the left ear there were the following auditory threshold shifts: from 15 to 20 at 2000 Hertz, and 20 to 15 at 4000 Hertz.  

For to purposes of VA disability compensation claims, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  Here, a review of the Veteran's October 2015 VA examination report reveals that the Veteran's auditory threshold was 60 decibels at 2000 Hertz, 70 decibels at 3000 and 4000 Hertz in the right ear, and 60 decibels at 2000 Hertz, 65 decibels at 3000 Hertz, and 70 decibels at 4000 Hertz.  Accordingly, the Veteran has hearing loss that could be considered a disability for VA compensation purposes.  

According to Hensley v. Brown, 5 Vet. App. 155, 157 (1993), normal auditory thresholds vary from 0 to 20 decibels; higher thresholds indicate some degree of hearing loss.  Moreover, where a Veteran has hearing loss that could be considered a disability for VA disability compensation purposes, that Veteran may establish direct service connection for that hearing loss even if it did not manifest until years after service on the basis that his current hearing loss is causally related to service.  See id. at 164 (citing 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); Godfrey v. Derwinski, 2 Vet.App. 352, 356 (1992); Douglas v. Derwinski, 2 Vet.App. 103, 108-09 (1992)).  Here, the Veteran and his representative have argued that the auditory thresholds shifts demonstrated in the Veteran's in-service audiograms constitute evidence of a causal link between the Veteran's current hearing loss and his in-service noise exposure while training pistol and rifle teams on the firing range for four to five hours a day consistently for months at a time.
When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, with regard to the provision of VA examinations, such examinations must be adequate to assist the Veteran in adjudication of his claim.  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Id.  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Moreover, an etiology opinion based on an inaccurate factual predicate is of no probative value in adjudication of disability compensation claims.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, because the October 2015 VA examiner failed to comply with the prior remand directives requiring her to address any auditory threshold shifts revealed over the course of the Veteran's active duty service, remand of this claim is required.  

As for the Veteran's tinnitus, the VA examiner did not comment on the credibility of the Veteran's lay statements as to onset in service, except to state that the Veteran reported onset of tinnitus 18-20 years ago at his May 2011 examination.  However, a review of the May 2011 examination reveals that the VA examiner was incorrect as the onset of tinnitus reported by the Veteran at that examination, in which he is noted to report experiencing tinnitus "for a long time" and "at least" 18-20 years.  Accordingly, as the addendum opinion provided by the examiner was based on an inaccurate factual predicate, remand of the Veteran's tinnitus claim is also warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With regard to the Veteran's hearing loss and tinnitus claims, obtain a supplemental opinion from the May 2011 and October 2015 VA examiner addressing the following:

a.  The auditory threshold shifts reflected in the Veteran's August 1961, January 1962, June 1963, and October 1964 examinations.

b. The Veteran's competent lay statements reporting onset of hearing loss and tinnitus in service, particularly his July 2015 hearing testimony.

c. With consideration for the evidence discussed in (a) and (b), the examiner should provide an opinion as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss and tinnitus: (1) began during active service; (2) are related to an incident of service; or (3) began within one year after discharge from active service.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinion requested, it must be returned to the providing examiner for corrective action.

3. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


